In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
GERALD PARKER,                        *
                                      *
                                      *       No. 19-1233V
                   Petitioner,        *       Special Master Christian J. Moran
                                      *
v.                                    *
                                      *       Filed: April 14, 2021
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *       Entitlement; dismissal.
                                      *
                   Respondent.        *
*********************
Michael A. Firestone, Marvin Fireston, MD, JD, and Associates, San Mateo, CA,
for petitioner;
Catherine E. Stolar, United States Dep’t of Justice, Washington, D.C., for
respondent.

          UNPUBLISHED DECISION DENYING COMPENSATION1

       Gerald Parker alleged that the influenza (“flu”) vaccine he received on
November 15, 2018, caused him to develop cellulitis. Pet., filed Aug. 19, 2019, at
1. On December 15, 2020, Mr. Parker moved for a decision dismissing his
petition.

         I.   Procedural History

      Gerald Parker (“petitioner”) filed a petition on August 19, 2019. Originally,
Mr. Martin Martinez was counsel of record for this case. After petitioner filed the
necessary medical records, the Secretary filed his Rule 4(c) report on July 9, 2020,

1
  The E-Government, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). Pursuant to Vaccine Rule 18(b), the parties have 14 days to
file a motion proposing redaction of medical information or other information described in 42
U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
contesting entitlement. Shortly after the filing of the Rule 4(c) report, Mr.
Martinez passed away and the case was referred to Mr. Michael Firestone, who
was substituted as counsel of record on September 9, 2020.

      A status conference was then held on October 19, 2020. During this status
conference, petitioner’s counsel requested 60 days to file outstanding medical
records identified by the Secretary, as well as updated medical records. Petitioner
was ordered to file these materials by December 18, 2020.

       On December 15, 2020, petitioner moved for a decision dismissing his
petition, stating that, after a review of the facts and science involved in his case
“demonstrated to Petitioner that he will be unable to prove that he is entitled to
compensation.” Pet’r’s Mot., filed Dec. 15, 2020, ¶ 1. Petitioner adds that he
“understands that a decision by the Special Master dismissing his petition will
result in a judgment against him” and that he “intends to protect his rights to file a
civil action in the future.” Id. ¶¶ 3, 5. The Secretary did not file a response to this
motion. This matter is now ready for adjudication.

       II.   Analysis

       To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter “the Program”), a petitioner must prove either 1) that the
vaccinee suffered a “Table Injury” – i.e., an injury falling within the Vaccine
Injury Table – corresponding to one of the vaccinations, or 2) that the vaccinee
suffered an injury that was actually caused by a vaccine. See §§ 300aa-13(a)(1)(A)
and 300aa-11(c)(1). Under the Act, a petitioner may not be given a Program award
based solely on the petitioner’s claims alone. Rather, the petition must be
supported by either medical records or by the opinion of a competent physician.
§ 300aa-13(a)(1).

       In this case, petitioner filed medical records in support of his claim, but
wishes to have his claim dismissed and judgment entered against him. Though
petitioner filed this motion pursuant to 42 U.S.C. § 300aa—21(a) (regarding
voluntary dismissal), the undersigned will construe this as a motion filed pursuant
to 42 U.S.C. § 300aa—21(b) (regarding involuntary dismissal), given petitioner’s
clear intent that a judgment issue in this case, protecting his right to file a civil
action in the future. See Pet’r’s Mot., filed Dec. 15, 2020, ¶ 5.

      To conform to section 12(d)(3), a decision must “include findings of fact and
conclusions of law.” Here, without the support of a medical expert or additional

                                           2
evidence supporting causation other than petitioner’s medical records, the evidence
weighs against a finding that Mr. Parker developed cellulitis as a result of the flu
vaccine.

      Thus, the Motion for Decision is GRANTED and this case is
DISMISSED WITH PREJUDICE for insufficient proof. The Clerk shall
enter judgment accordingly. See Vaccine Rule 21(b).

      IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2